Case 19-33605-sgj11 Doc 23 Filed 12/20/19   Entered 12/20/19 17:42:58   Page 1 of 11



Larry A. Levick
State Bar No. 12252600
Email: levick@singerlevick.com
Michelle E. Shriro
State Bar No. 18310900
Email: mshriro@singerlevick.com
SINGER & LEVICK, P.C.
16200 Addison Road, Suite 140
Addison, Texas 75001
Telephone: 972.380.5533
Fax: 972.380.5748
COUNSEL FOR FIRST INSURANCE FUNDING

                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS

In re:                        )
                              )
PAPPY’S TRUCKS LTD.,          )             Case No. 19-33605-sgj11
                              )             Chapter 11
           Debtor.            )
FIRST INSURANCE FUNDING,      )
A DIVISON OF LAKE FOREST BANK )
& TRUST COMPANY, N.A.,        )
                              )
           Movant,            )
                              )
vs.                           )             Hearing: January 16, 2020 at 1:30 PM
                              )             Response Due: January 3, 2020
PAPPY’S TRUCKS LTD.,          )
                              )
           Debtor/Respondent. )

     FIRST INSURANCE FUNDING’S MOTION FOR RELIEF FROM THE
 AUTOMATIC STAY AS TO PREMIUM FINANCE AGREEMENT NUNC PRO TUNC

         PURSUANT TO LOCAL BANKRUPTCY RULE 4001-1(b), A RESPONSE IS
         REQUIRED TO THIS MOTION, OR THE ALLEGATIONS IN THE MOTION
         MAY BE DEEMED ADMITTED, AND AN ORDER GRANTING THE RELIEF
         SOUGHT MAY BE ENTERED BY DEFAULT.

         ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE CLERK
         OF THE UNITED STATES BANKRUPTCY COURT AT 1100 COMMERCE
         STREET, ROOM 1254, DALLAS, TX 75242-1496 BEFORE CLOSE OF
         BUSINESS ON JANUARY 3, 2020, WHICH IS AT LEAST 14 DAYS FROM
         THE DATE OF SERVICE HEREOF.




FIRST INSURANCE FUNDING’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY          Page 1
Case 19-33605-sgj11 Doc 23 Filed 12/20/19                Entered 12/20/19 17:42:58            Page 2 of 11



        A COPY SHALL BE SERVED UPON COUNSEL FOR THE MOVING PARTY
        AND ANY TRUSTEE OR EXAMINER APPOINTED IN THE CASE. ANY
        RESPONSE SHALL INCLUDE A DETAILED AND COMPREHENSIVE
        STATEMENT AS TO HOW THE MOVANT CAN BE “ADEQUATELY
        PROTECTED” IF THE STAY IS TO BE CONTINUED.

        COMES NOW, FIRST Insurance Funding, a Division of Lake Forest Bank & Trust

Company, N.A. (“FIRST”), by its undersigned counsel, and pursuant to 11 U.S.C. § 362, files

this, its Motion for Relief from the Automatic Stay as to Premium Finance Agreement Nunc Pro

Tunc (“Motion”), moving for approval of an Order terminating the automatic stay, and in support

thereof, states as follows:

                                                PARTIES

        1.      FIRST is a division of a national bank engaged in the business of financing

insurance premiums.

        2.      On August 5, 2019, Top Cat Ready Mix, LLC (“Top Cat”) filed a voluntary

petition for relief under Chapter 11 of the Bankruptcy Code [Case No. 19-32635-hdh11].

Thereafter, an affiliated entity, Pappy’s Trucks Ltd. (“Pappy’s Trucks”, and collectively with Top

Cat for purposes of this Motion 1, “Debtors”), filed a voluntary petition for relief under Chapter

11 of the Bankruptcy Code [Case No. 19-33605-sgj11] on October 31, 2019 (“Pappy’s Trucks

Petition Date”). The Debtors have retained the same bankruptcy counsel but have not requested

joint administration of their cases.

        3.      The bases for the relief requested in this Motion are Section 362 of the Bankruptcy

Code, 11 U.S.C. §§ 101 et seq., and Federal Rule of Bankruptcy Procedure 4001.




1
  Contemporaneously herewith, FIRST has filed parallel Motions for Relief from the Automatic Stay in both the
Pappy’s Trucks and Top Cat bankruptcy cases seeking entry of an Order granting identical relief as to the same
Financing Agreement and Financed Insurance, both as defined below.


FIRST INSURANCE FUNDING’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY                                  Page 2
Case 19-33605-sgj11 Doc 23 Filed 12/20/19                      Entered 12/20/19 17:42:58               Page 3 of 11



         4.       The Court has jurisdiction over this contested matter pursuant to 28 U.S.C. §§ 157

and 1334(a).

         5.       This contested matter is a “core” proceeding as defined in 28 U.S.C. § 157.

         6.       Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409

                           THE PRE-PETITION FINANCE AGREEMENT

         7.       Prior to the Petition Date, FIRST financed the Debtors’ purchase of certain

insurance policies.       On or about March 19, 2019, FIRST and the Debtors 2 entered into a

Commercial Premium Finance Agreement (“Finance Agreement”), pursuant to which FIRST

financed $828,819.20 of the Debtors’ purchase of five (5) insurance policies with total premiums,

taxes, and fees of $948,060.51. A copy of the executed Finance Agreement is attached hereto as

Exhibit A. The five (5) insurance policies are: (i) the Property policy (No. MKLM6IM0053054)

with Markel American Insurance Co., (ii) the General Liability policy (No. CF4GL01240191) with

Everest Denali Insurance Company, (iii) the Auto policy (No. CF4CA01330191) with Everest

Denali Insurance Company, (iv) the Auto Physical Damage policy (No. HSI0002239) with First

Financial Insurance Co., and (v) the Excess Liability policy (No. 56000105600) with Guideone

National Insurance Co. (collectively, the “Financed Insurance”).                         The Financed Insurance

policies all have a twelve (12) month policy term effective March 17, 2019.

         8.       On account of the Finance Agreement, the Debtors paid their insurance agent a

down payment of $119,241.31 and beginning on April 17, 2019 the Debtors were required to pay

the balance due thereunder to FIRST in equal monthly installments of $85,290.07 over the course



2
  While the Finance Agreement was executed by Pappy’s Trucks, Ltd. as the “Insured/Borrower”, Top Cat is a named
insured on the Auto policy, notwithstanding that Top Cat did not list any interests in insurance policies on its Schedule
B [Case No. 19-32635-hdh11, Dkt. 37, at p. 7]. A copy of the Endorsement for the Auto policy is attached hereto as
Exhibit B. Thus, FIRST has filed this Motion in both the Pappy’s Trucks case and Top Cat case out of an abundance
of caution and transparency.


FIRST INSURANCE FUNDING’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY                                            Page 3
Case 19-33605-sgj11 Doc 23 Filed 12/20/19                   Entered 12/20/19 17:42:58           Page 4 of 11



of ten (10) months, with the last payment due on January 17, 2020. Subsequently, as a result of

certain reductions in coverage requested by the Debtors, the monthly installment due on each of

October 17, 2019, November 17, 2019, December 17, 2019 and January 17, 2020 was reduced to

$74,333.07. A copy of the corresponding Customer Account History Report for the Finance

Agreement is attached hereto as Exhibit C.

           9.      FIRST is a secured creditor of the Debtors with a security interest in the Financed

Insurance, including all return premiums, dividend payments, loss payments, unearned premiums

and any other sums payable to the Debtors arising out of and related to the Financed Insurance

(“Finance Agreement Collateral”). The Finance Agreement allows FIRST, as the Debtors’

attorney-in-fact, to: (i) cancel the Financed Insurance; (ii) receive any unearned or returned

premiums; and (iii) execute and deliver on behalf of the Debtors all documents relating to the

Financed Insurance in furtherance of the Finance Agreement.

           10.     The Debtors defaulted upon the Finance Agreement by failing to make the required

monthly payments due October 17, 2019, November 17, 2019 and December 17, 2019,

notwithstanding that Top Cat sought and obtained interim and final authorization to use cash

collateral to pay for various necessary expenses including insurance. See Case No. 19-32635-

hdh11, Interim Order [Dkt. 18, August 9, 2019], Second Interim Order [Dkt. 36, August 26, 2019]

and Final Order [Dkt. No. 63, October 9, 2019]. The Debtors last made a payment under the

Finance Agreement on October 23, 2019, which payment was applied to the September 17, 2019

monthly installment. The Debtors attempted to make a payment on November 11, 2019 but it was

returned for insufficient funds. 3 See Exhibit C.




3
    The November 11, 2019 attempted payment was returned for insufficient funds on November 20, 2019.


FIRST INSURANCE FUNDING’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY                                     Page 4
Case 19-33605-sgj11 Doc 23 Filed 12/20/19            Entered 12/20/19 17:42:58         Page 5 of 11



       11.      As of December 18, 2019, (i) the total past due amount owed on the Finance

Agreement was $253,000.71 and (ii) the total balance owed is $327,333.78, plus attorneys’ fees

and collection costs (“Indebtedness”). See Exhibit C.

                                     RELIEF REQUESTED

       12.     FIRST seeks relief from the automatic stay to permit FIRST to exercise its rights

and remedies in connection with the Finance Agreement and the Finance Agreement Collateral

and to cancel the Financed Insurance.

       13.     Section 362(d) of the United States Bankruptcy Code, in relevant part, provides:

               (d) On request of a party in interest and after notice and a hearing, the court
       shall grant relief from the stay provided under subsection (a) of this section, such
       as by terminating, annulling, modifying, or conditioning such stay ---
                 (1) for cause, including the lack of adequate protection of an interest in
       property of such party in interest;
                  (2) with respect to a stay of an act against property under section (a) of
               this section, if---
                       (A) the debtor does not have an equity in such property; and
                       (B) such property is not necessary to an effective reorganization;

11 U.S.C. §362(d).

       14.     FIRST is a secured creditor with a security interest in the Financed Insurance,

including all return premiums, dividend payments, loss payments and unearned premiums.

       15.     FIRST perfected its interest in the Finance Agreement Collateral upon entering into

the Finance Agreement and funding the Financed Insurance. See Tex. Ins. Code § 651.157 (“Filing

of a premium finance agreement or a financing statement is not necessary to perfect the agreement

as a secured transaction against a creditor, subsequent purchaser, pledgee, encumbrancer,

successor, or assign of the insured or any other party.”); Tex. Bus. & Comm. Code § 9.109(d)(8)

(“[t]his chapter does not apply to: … a transfer of an interest in or an assignment of a claim under



FIRST INSURANCE FUNDING’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY                              Page 5
Case 19-33605-sgj11 Doc 23 Filed 12/20/19             Entered 12/20/19 17:42:58          Page 6 of 11



a policy of insurance”). Courts have uniformly held that a creditor need not file a UCC financing

statement to perfect its security interest in unearned premiums; a security interest in unearned

premiums attaches and is perfected upon the execution of the security agreement or the funding of

the policy. In re U.S. Repeating Arms Co., 67 B.R. 990, 994 (Bankr. D. Conn. 1986) (applying

Maryland law and stating Connecticut law to be the same); In re RBS Industries, Inc., 67 B.R. 946,

949-950 (Bank. D. Conn 1986) (New York law); In re Teligent Inc., 337 B.R. 39, 44 (Bankr.

S.D.N.Y. 2005) (New York and Virginia law); In re Barton Indus. Inc., 104 F.3d 1241, 1246-1247

(10th Cir. 1997) (Oklahoma law); In re JII Liquidating, Inc., 344 B.R. 875, 882-884 (Bankr. N.D.

Ill. 2006) (Illinois law and stating cases have uniformly held that Article 9 of the UCC does not

apply to a security interest in unearned insurance premiums); In re St. James Inc., 402 B.R. 209,

213 (Bankr. E.D. Mich. 2009) (Michigan law and compiling multiple cases analyzing other law

and reaching same result).

        16.     The automatic stay should be terminated for cause pursuant to Section 362(d)(1).

Pursuant to Section 362(d)(1), FIRST is entitled to adequate protection of the value of its security

interest in the Finance Agreement Collateral throughout the pendency of the bankruptcy cases.

U.S. Repeating Arms Co., 67 B.R. at 998-1000 (“the value of their secured position as it existed at

the commencement of the case is to be protected throughout the case when adequate protection is

required…”) (emphasis in original) (citing In re Auto-Train Corp., 9 B.R. 159, 166-167 (Bankr.

D. D.C. 1981) (creditor was entitled to adequate protection from inception of Chapter 11 case

through expiration period for policies)); see also In re Landing Assocs., Ltd., 122 B.R. 288, 292

(Bankr. W.D. Tex. 1990) (in contrasting valuation for purposes of plan confirmation as opposed

to for ordering adequate protection, noting that “the function of adequate protection is to maintain

the value of the creditor's interest in the property as of the filing date.”); In re Davis, 215 B.R. 824



FIRST INSURANCE FUNDING’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY                             Page 6
Case 19-33605-sgj11 Doc 23 Filed 12/20/19                    Entered 12/20/19 17:42:58             Page 7 of 11



(Bankr. N.D. Tex. 1997) (collateral “securing a claim may be valued at the petition date to

determine adequate protection payments for purposes of §§ 361 and 362”). FIRST lacks adequate

protection for its security interest in the Financed Insurance and Finance Agreement Collateral and

cause exits for lifting the stay as a result of the Debtors’ substantial payment defaults ongoing

throughout the pendency of Pappy’s Trucks bankruptcy case. The Debtors failed to make the

monthly installment payments notwithstanding that payments for insurance were specifically

authorized by the final cash collateral budget in the Top Cat case [Case No. 19-32635-hdh11, Dkt.

63].

        17.      FIRST further lacks adequate protection for its security interest in the Financed

Insurance and Finance Agreement Collateral under Section 362(d)(1) because FIRST’s collateral,

including the unused portion of insurance premiums placed with insurance companies, deteriorates

on a daily basis. Specifically, for every day of non-payment, FIRST’s collateral erodes by

approximately $2,580.38 4, representing the daily use of the insurance by Debtors. In this regard,

good cause exists to terminate the automatic stay nunc pro tunc to Pappy’s Trucks Petition Date, 5

because, among other things, the failure to grant the requested relief nunc pro tunc will cause

unnecessary cost (or loss of collateral) to FIRST, thereby increasing FIRST’s claims (including

administrative expense) in the Debtors’ Estates.

        18.      Additionally, the automatic stay should also be lifted pursuant to Section 362(d)(2)

because the Debtors do not have any equity in the Financed Insurance and such property is not




4
  Total annual refundable premium $941,840.00 divided by 365 days in calendar year.
5
  As of Pappy’s Trucks Petition Date, FIRST estimates that the amount of return premiums would be no more than
$337,062.04, thereby rendering FIRST secured by approximately $9,728.26 as of that date, not including any fees and
costs provided for by the Finance Agreement. Thereafter, FIRST’s collateral position will continue to deteriorate at
the rate of $2,580.38 a day until the Financed Insurance expires on March 17, 2020.


FIRST INSURANCE FUNDING’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY                                        Page 7
Case 19-33605-sgj11 Doc 23 Filed 12/20/19            Entered 12/20/19 17:42:58         Page 8 of 11



necessary to an effective reorganization. The Debtors have failed to demonstrate any probability

of the potential reorganization of their affairs within a reasonable period of time.

       19.     Thus, based upon the payment default, FIRST contends that it is suffering from an

ongoing harm from the continuation of the automatic stay which prevents FIRST from enforcing

its rights as a secured creditor and from demanding the return of the unused portion of the insurance

premiums. Cause exists to terminate the automatic stay nunc pro tunc to the Pappy’s Trucks

Petition Date to permit FIRST to cancel the Financed Insurance and collect the unused insurance

premiums. In the alternative, FIRST is entitled to other adequate protection under Section 361

sufficient to ensure the value of FIRST’s secured position as of the commencement of the case.

       20.     To the extent that the recovered unearned premiums exceed the Indebtedness, the

unearned premiums recovered by FIRST would be turned over to the Debtors (or any subsequently

appointed trustee) for the benefit of the Debtors’ Estates and creditors.

       21.     FIRST requests that any Order granting this Motion will be effective immediately

upon entry and, notwithstanding Rule 4001(a)(3), enforcement of such Order will not be stayed

until the expiration of fourteen (14) days after entry of the Order.

                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, FIRST respectfully requests the

following relief:

       A.      That the automatic stay of 11 U.S.C. § 362 be terminated, nunc pro tunc to the

Pappy’s Trucks Petition Date, to permit FIRST to exercise its rights and remedies under applicable

non-bankruptcy law in connection with the Finance Agreement, Financed Insurance and Financed

Collateral;




FIRST INSURANCE FUNDING’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY                          Page 8
Case 19-33605-sgj11 Doc 23 Filed 12/20/19            Entered 12/20/19 17:42:58        Page 9 of 11



       B.      That FIRST be authorized to take any and all actions necessary to (i) cancel the

Financed Insurance as of October 31, 2019 without further notice (either contractually or

statutorily); (ii) recover its Finance Agreement Collateral directly from the respective carriers,

including, the unused portion of insurance premiums; and (iii) apply any recoveries to the

Indebtedness owed to FIRST under the Finance Agreement;

       C.      That FIRST be granted other adequate protection under Section 361 sufficient to

ensure the value of FIRST’s secured position during these cases, by requiring the Debtors to make

adequate protection payments to FIRST in the amount of $253,000.71 (representing the past due

payments) and all future monthly installments payments including the pending payment due

January 17, 2020. The Debtors have not provided FIRST with adequate protection of its security

interest in the Financed Insurance;

       D.      To the extent that any audits need to be performed by any carrier on the Financed

Insurance, the Debtors are directed to cooperate to the full extent possible;

       E.      That the relief requested herein, if granted, be effective immediately and not subject

to a stay under Federal Rule of Bankruptcy Procedure 4001; and

       F.      That FIRST be granted such other and further relief as is just and equitable.

DATED: December 20, 2019




FIRST INSURANCE FUNDING’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY                          Page 9
Case 19-33605-sgj11 Doc 23 Filed 12/20/19   Entered 12/20/19 17:42:58   Page 10 of 11



                                      Respectfully submitted,

                                      SINGER & LEVICK, P.C.

                                      By:     /s/ Larry A. Levick
                                             Larry A. Levick
                                             State Bar No. 12252600
                                             Michelle E. Shriro
                                             State Bar No. 18310900

                                      16200 Addison Road, Suite 140
                                      Addison, Texas 75001
                                      Phone: 972.380.5533
                                      Fax: 972.380.5748
                                      Email: levick@singerlevick.com
                                      Email: mshriro@singerlevick.com

                                             And

                                      SHAPIRO SHER GUINOT & SANDLER
                                      Scott W. Foley
                                      Daniel J. Zeller
                                      250 West Pratt Street, Suite 2000
                                      Baltimore, MD 21201
                                      Phone: 410.385.4234
                                      Email: swf@shapirosher.com
                                      Email: djz@shapirosher.com

                                      ATTORNEYS FOR FIRST INSURANCE FUNDING




FIRST INSURANCE FUNDING’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY          Page 10
Case 19-33605-sgj11 Doc 23 Filed 12/20/19           Entered 12/20/19 17:42:58         Page 11 of 11



                             CERTIFICATE OF CONFERENCE

       I hereby certify that I have spoken with Joyce W. Lindauer, counsel for the Debtor, earlier
this month regarding the facts discussed herein. As of the filing of this Motion, the parties have
been unable to come to a resolution and, therefore, this matter is brought to the Court for
determination.

                                               /s/ Larry A. Levick
                                              Larry A. Levick




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was filed with the
Clerk of the Court using the CM/ECF system. Notice of the filing has been electronically mailed
to the parties that are registered or otherwise entitled to receive electronic notices in this case
pursuant to the Electronic Filing Procedures in this District, and to the parties listed below and on
the attached Service List via first class mail, postage prepaid, as required by Local Bankruptcy
Rule 4001-1(a), on this 20th day of December, 2019.

 DEBTOR PAPPY’S TRUCKS LTD.:                       DEBTOR PAPPY’S TRUCKS LTD.:
 Bryan Huddleston, President                       Bryan Huddleston, President
 Pappy’s Trucks Ltd.                               Pappy’s Trucks Ltd.
 13851 S. State Highway 34                         PO Box 307
 Scurry, TX 75158                                  Scurry, TX 75158

 DEBTOR TOP CAT READY MIX, LLC                     ATTORNEY FOR DEBTORS:
 Rena Huddleston, President                        Joyce W. Lindauer
 2040 Dowdy Ferry Road                             Joyce W. Lindauer Attorney, PLLC
 Dallas, TX 75217                                  12720 Hillcrest Road, Suite 625
                                                   Dallas, TX 75230

 U.S. TRUSTEE:
 Nancy S. Resnick
 United States Trustee
 1100 Commerce Street, Room 976
 Dallas, TX 75242



                                                       /s/ Larry A. Levick
                                                      Larry A. Levick




FIRST INSURANCE FUNDING’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY                          Page 11
